*110Members of the House of Representatives
Alabama State House
Montgomery, Alabama 86130
Dear Representatives:
We have received House Resolution No. 79, by which you request an advisory opinion of the Justices of the Supreme Court as to whether House Bill 51 and Senate Bill 50 introduced in the 2001 Fourth Special Session violate certain provisions of the Constitution of Alabama of 1901.
House Resolution No. 79 reads as follows:
“BE IT RESOLVED BY THE HOUSE OF REPRESENTATIVES OF THE LEGISLATURE OF ALABAMA, That we respectfully request the Honorable Chief Justice and Associate Justices of the Alabama Supreme Court, or a majority of them, to give this body their written opinions on the constitutional question which has arisen concerning the following pending bills, House Bill 51 and Senate Bill 50.
“House Bill 51 and Senate Bill 50 impose state and county privilege license taxes on persons engaged in the business of operating bona fide coin-operated amusement machines.
“In April 2001, the Alabama Supreme Court considered S.B. 257 of the 2001 Regular Session. That bill concerned bona fide coin-operated amusement machines. In Opinion of the Justices No. 373, [795 So.2d 630] (Ala.2001), the Alabama Supreme Court concluded ‘that video games of the sort described in S.B. 257 are unconstitutional because chance is the dominant factor in those games, and no amount of skill will ever determine the outcome of a video game where the machine is programmed to win.’ The court further concluded, ‘the legislature cannot enact a statute that conflicts with the Constitution.’[1]
“In view of the purpose of these bills to raise revenue from a source determined to be unconstitutional, and in deference to this legislative body, so that we may properly and constitutionally dispatch the duties of our office, written opinions are respectfully requested concerning the following important constitutional question:
“If enacted would House Bill 51 and Senate Bill 50 be constitutional?
“RESOLVED FURTHER, That the Clerk of the House is directed to send sufficient true copies of these pending bills to the Clerk of the Supreme Court *111of Alabama, and to immediately transmit this request to the Supreme Court upon adoption of this resolution.”
We respectfully decline to answer the question. Since we received House Resolution No. 79, the 2001 Fourth Special Session has ended, and House Bill 51 and Senate Bill 50 were not enacted before the conclusion of the 2001 Fourth Special Session. Consequently, we conclude that the question propounded to us by House Resolution No. 79 seeks to elicit our opinion in regard to a matter not presently before the Legislature. This Court may not issue an advisory opinion regarding an issue that does not concern pending legislation. Opinion of the Justices No. 350, 665 So.2d 1387 (Ala.1995). Therefore, we respectfully decline to address the question propounded to us by House Resolution No. 79.
QUESTION DECLINED.
Respectfully Submitted,
/s/ Roy S. Moore
Roy S. Moore Chief Justice
/s/ J. Gorman Houston, Jr.
J. Gorman Houston, Jr.
/a/ Harold See
Harold See
/s/ Champ Lyons, Jr.
Champ Lyons, Jr.
/s/ Jean W. Brown
Jean W. Brown
/s/ Douglas Inge Johnstone
Douglas Inge Johnstone
/s/ Robert B. Harwood, Jr.
Robert B. Harwood, Jr.
/s/Thomas A. Woodall
Thomas A. Woodall
/s/ Lyn Stuart
Lyn Stuart Associate Justices

. The statements quoted in House Resolution No. 79 and attributed to the Supreme Court appear in an advisory opinion signed by Chief Justice Roy S. Moore, Justice Harold See, Justice Jean Brown, and Justice Lyn Stuart. Four additional opinions were issued in response to the request for Advisory Opinion No. 373.